DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

3.	The following office action is a Final Office Action in response to communications received on 02/16/2021.
Claims 1, 2, 5, 6, 8, 9, 13, 15 have been amended; claims 4 and 12 have been canceled. Thus, claims 1-3, 5-11 and 13-15 are currently pending in this application.
4.	Further evaluation of the current claims has revealed discrepancies under sections §101 and §112(a).
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-14 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1) 	
The current claimed invention is directed to a statutory category, for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, since the claimed limitations correspond to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the 2019 Revised Patent Subject Matter Eligibility (2019 PEG). Also see the relevant examples presented in the guidance (e.g. see the Federal Register Vol. 84, No. 4 Monday, January 7, 2019). For instance, the current claims correspond to managing personal behavior. 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 

receiving a user's first biometric signal; acquiring user's biometric data, based on the received first biometric signal; calculating a required amount of workout, based on the acquired biometric data and a pre-established goal; comparing and analyzing a biometric data change estimated based on the calculated required amount of workout and an actual biometric data change resulting from workout; determining whether a result of comparing and analyzing the estimated biometric data change and the actual biometric data change is out of a predetermined error range: correcting the calculated required amount of workout when the result is out of the predetermined error range: providing the personalized exercise guide based on the biometric data change and the corrected required amount of workout; displaying a user's body data history, a measured workout activity, a workout record history, the personalized exercise guide, and selecting a course of exercise, using a plurality of pages; and displaying whether a risk situation is recognized based on the received first biometric signal, wherein the personalized exercise guide includes a workout type and a workout course recommended for the user.

— 	Considering claim 9, the following claimed limitations recite an abstract idea: 
receiving a user's first biometric signal; displaying biometric data and a required amount of workout; acquire user's biometric data, based on the received first biometric signal, to calculate the required amount of workout, based on the acquired biometric data and a pre-established goal, to compare and analyze a biometric data change estimated based on the calculated required amount of workout and an actual biometric data change resulting from workout, to determine whether a result of comparing and analyzing the estimated biometric data change and the actual biometric data change is out of a predetermined error range, to correct the calculated required amount of workout when 

the result is out of the predetermined error range, to provide a personalized exercise guide based on the biometric data change and the corrected required amount of workout, to display a user' body data history, a measured workout activity, a workout record history, the personalized exercise guide, and selecting a course of exercise, using a plurality of pages, and to display whether a risk situation is recognized based on the received first biometric signal, wherein the personalized exercise guide includes a workout type and a workout course recommended for the user.

(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: an electronic device, a first sensor, a user interface, a processor, a display, a memory, etc., and wherein the additional elements are utilized to facilitate the process of: “acquiring the user’s biometric data . . .”, “calculating a required amount of workout . . .”, “comparing and analyzing a biometric data change . . .”, etc.     
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the claimed additional elements are utilized merely to facilitate the abstract idea. Accordingly, the claimed additional elements are utilized merely as a tool to implement the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. This is because the claims do not provide an improvement over the relevant existing technology.
The above observation confirms that the claims are indeed directed to an abstract idea. 



Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention encompasses a conventional and generic arrangement of the additional elements. For instance, the specification describes the utilization of a commercially available conventional computing device (e.g. a desktop PC, a laptop PC, etc.), which is arranged to provide, based on data received regarding the user, personalized information to the user; such as a required amount of workout, etc. (e.g. see the specification: [0024], [0045], [0052]). 
It is worth noting that claims 1 and 9, unlike claim 15, do not necessarily require the sensor to electronically transmit the biometric signal to the electronic device. Accordingly, the claims are directed to conventional computer functions; such as a user manually entering, via one or more conventional input devices, the measured data into the electronic device.    
significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-8, 10, 11, 13 and 14). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further data manipulation process that a conventional computer system is serving to perform. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
Note that amending line 3 of claim 1 as, --electronically receiving a user's first biometric signal transmitted by a first sensor--, would rectify the above issue. Similarly, amending lines  2 and 3 of claim 9 as, --a communication module electronically receiving a user's first biometric signal transmitted by a first sensor included in another electronic device--, would rectify the above issue.  
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Each of claims 1, 9 and 15 recites limitations directed to the process of: acquiring the user’s biometric data; calculating a required amount of workout based on the biometric data; analyzing a biometric data change estimated based on the actual biometric data change resulting from workout, etc. 
Although the original disclosure describes the implementation as applied to the body data of the user (e.g. see the specification: [0120], [0122], [0124], etc.), the original disclosure lacks sufficient written description regarding an implementation specific to the user’s biometric data. It is also worth noting that a biometric data does not necessarily imply a body data.    
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-15 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of claims 1, 9 and 15 recites limitations directed to the process of: acquiring the user’s biometric data; calculating a required amount of workout based on the biometric data; analyzing a biometric data change estimated based on the actual biometric data change resulting from workout, etc. 
However, given the context of the term “biometric data”, it is unclear whether the above term is referring to physical and behavioral traits that are specific to the user, as opposed to body parameters (e.g. body weight, etc.) that the user is attempting to modify based on workout. 
In addition, regarding claim 6, it is unclear whether the term “at least one sensor” is implying a “a second sensor” for measuring the user’s second biometric signal.   
●	Given the amendment made to the current claims, the prior art does not teach or suggest the current invention as currently claimed.  



Response to Arguments.
8.	Applicant’s arguments have been fully considered (the arguments filed on 02/16/2021). However, the arguments are now moot since no art rejection is presented in this current office-action.  

Conclusion

Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715